DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 ans 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maejima (US Patent NO 9,922,717).
Regarding claim 1, Maejima discloses A semiconductor memory device comprising:
 a first memory string (111, figure 3)  including a first memory cell transistor (MC that connected to WLi, figure 3) , a second memory cell transistor (MC that connected to WL(i-1), figure 3), and a first 5select element  (ST3, figure 3) that connects the first memory cell transistor (as above) and the second memory cell transistor (as above) in series; 
a second memory string (the lower string in SU2 that connected to bit line BL0, figure 3) including a third memory cell transistor (,MC that connected to WLi, figure 3)  a fourth memory cell transistor (MC that connected to WL(i-1), figure 3), and a second 10select element (the transistor connected between the third and fourth memory cell transistor, and having a gate connected to SGM1, figure 3) that connects the third memory cell transistor (as above) and the fourth memory cell transistor (as above)  in series;
 a first wiring (the wiring connected to word line WLi, figure 3) connected to a gate of each of the first memory cell transistor (as above) and the third memory cell 15transistor (as above) ; 
a second wiring ( the wiring connected to word line WL(i-1),figure 3) connected to a gate of each of the second memory cell transistor (a above) and the fourth memory cell transistor (as above) ; 
a third wiring (BL0, figure 3) connected to a first end (the upper end of transistor ST1 in the upper string and the lower string, figure 3) of each of 20the first memory string  (111, figure 3) and the second memory string (the lower string connected to BL0, figure 3) ; 
a fourth wiring (SL, figure 30) connected to a second end of each of the first memory string (111, figure 3) and the second memory string (the lower string connected to BL0, figure 3); and
 a control circuit (5,figure 1) , wherein the control circuit (as above) is configured to set the second 25select element (ST3, figure 3) to an off state (when the cell in SU2 is not selected, SGM1 would turn the second select element in SU2 off) while setting the first select element (the selected transistor in SU2 as explained above) to an on state (when the cell in SU0 is selected to be operated, SGM0 turn ST3 ON) when reading data of the first memory string (111, figure 3).
            Regarding claim 9, Maejima discloses The semiconductor memory device of claim 1, wherein the third wiring (as above)  is a bit line (BL0, figure 3), and 5the fourth wiring is a source line (SL, figure 3).  
Allowable Subject Matter
Claims 10-19 are allowed.

Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  :
The prior art of record fail to teach or suggest a device of claim 1, wherein the first memory string further includes a first select transistor that connects the 5third wiring and the first memory cell transistor in series, and a third select element that connects the fourth wiring and the second memory cell transistor in series, the second memory string further includes 10a second select transistor that connects the third wiring and the third memory cell transistor in series, and a fourth select element that connects the fourth wiring and the fourth memory cell transistor in series, 15a gate of the first select transistor is electrically insulated from a gate of the second select transistor, and the control circuit is configured to set the fourth select element to an off state while setting the second select transistor to an on state 20when reading data of the first memory cell transistor, and set the second select transistor to an off state while setting the fourth select element to an on state when reading data of the second memory cell transistor (claim 2; , 25wherein the first select element includes a third select transistor and a fourth select transistor connected in- 63 - series, the second select element includes a fifth select transistor and a sixth select transistor connected in series, and 5when reading data of the first memory string, the control circuit is configured to apply a first voltage to a gate of each of the third select transistor and the fifth select transistor, and 10apply a second voltage different from the first voltage to a gate of each of the fourth select transistor and the sixth select transistor (claim 3); . A semiconductor memory device comprising: a first memory string including a first memory cell transistor, a second memory cell transistor, a third memory cell transistor, a first select element that 10connects the first memory cell transistor and the second memory cell transistor in series, and a second select element that connects the second memory cell transistor and the third memory cell transistor in series; a second memory string including a fourth memory cell 15transistor, a fifth memory cell transistor, a sixth memory cell transistor, a third select element that connects the fourth memory cell transistor and the fifth memory cell transistor in series, and a fourth select element that connects the fifth memory cell transistor and the sixth 20memory cell transistor in series; a first wiring connected to a gate of each of the first memory cell transistor and the fourth memory cell transistor; a second wiring connected to a gate of each of the 25second memory cell transistor and the fifth memory cell transistor; a third wiring connected to a gate of each of the - 67 - third memory cell transistor and the sixth memory cell transistor; a fourth wiring connected to a first end of each of the first memory string and the second memory string; 5a fifth wiring connected to a second end of each of the first memory string and the second memory string; and a control circuit, wherein the control circuit is configured to set one of the third select element and the fourth select element to an 10off state while setting the first select element and the second select element to an on state when reading data of the first memory string..
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. Dinh
6/16/22
/SON T DINH/Primary Examiner, Art Unit 2824